RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1026-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ALAN T. WALKER,

     Defendant-Appellant.
________________________

                   Argued January 5, 2022 – Decided March 21, 2022

                   Before Judges Whipple, Geiger and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment Nos. 18-04-
                   0452, 18-04-0453, 19-02-0247, and 19-02-0265.

                   Zachary G. Markarian, Assistant Deputy Public
                   Defender, argued the cause for appellant (Joseph E.
                   Krakora, Public Defender, attorney; Zachary G.
                   Markarian, of counsel and on the brief).

                   Lisa Sarnoff Gochman, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for respondent (Lori Linskey, Acting Monmouth
                   County Prosecutor, attorney; Lisa Sarnoff Gochman, of
                   counsel and on the brief).
PER CURIAM

        Defendant appeals from his bench trial conviction for violating a term of

his Community Supervision for Life (CSL), N.J.S.A. 2C:43-6.4(d), by failing to

re-verify his address pursuant to N.J.S.A. 2C:7-2(e), which is part of Megan's

Law.1 After a bench trial, defendant was found guilty of violating CSL. He also

pled guilty to two additional CSL violations and to unlawful possession of a

controlled dangerous substance (CDS), N.J.S.A. 2C:35-10.         After carefully

reviewing the record in light of the applicable principles of law and the

arguments of the parties, we affirm.

        We briefly summarize the pertinent facts and procedural history.       In

September 2005, defendant was convicted of endangering the welfare of a child,

N.J.S.A. 2C:24-4(a). As a consequence of that conviction, he is required to

verify his address with the local police department—in this case, the Neptune

Police Department—on an annual basis.          N.J.S.A. 2C:7-2(e).    Defendant

dutifully complied each year between 2005 and 2016. On December 5, 2016,

defendant verified his address and signed a form acknowledging that his next

annual reverification date was December 5, 2017.



1
    N.J.S.A. 2C:7-1 to -23.
                                                                           A-1026-19
                                        2
      On November 8, 2017, on instructions from his parole officer, defendant

was admitted to inpatient substance abuse treatment.       He remained at that

residential treatment facility for sixty days and was released on January 8, 2018.

While at the inpatient treatment facility, defendant filled out a form verif ying

his address for his parole officer. That address verification was separate and

distinct from the process under Megan's Law for re-verifying his address with

the Neptune Police Department.

      When defendant failed to verify his address by the December 5, 2017

deadline, Neptune Police Detective Michael Adam visited the address that

defendant had listed in his 2016 reverification. Defendant's father explained to

Detective Adam that defendant was receiving inpatient treatment. Detective

Adam told defendant's father to instruct defendant to contact the Neptune Police

Department when he was released from the treatment facility. Defendant was

released on January 8 but did not contact the police department to re-verify his

address.

      On February 14, 2018, Detective Michael Acquaviva from the Monmouth

County Prosecutor's Office Sex Crimes Unit received notification from the




                                                                            A-1026-19
                                        3
OffenderWatch 2 system that defendant had failed to re-verify his address with

the local police department. Detective Acquaviva checked the local jail records,

driving records, and criminal complaint records to see if there was any indication

that defendant had moved. Acquaviva called defendant's parole officer, Chantee

Walker,3 and learned that defendant was still living at the address listed in as his

2016 verification.

      Acquaviva asked Walker to arrange for defendant to come to the Neptune

police station. On February 16, 2018, Acquaviva, Adam, and defendant met at

the police station. Defendant admitted that re-verifying his address had "slipped

his mind." He also acknowledged that the form he had filled out for his parole

officer while at the treatment facility "has nothing to do with the Neptune Police

Department, it just has to do with my address verification" for purposes of

parole.   Defendant acknowledged that he understood that his compliance

requirements for parole were independent from his compliance requirements for

Community Supervision for Life. Defendant was then arrested.




2
  OffenderWatch is an automated system that advises law enforcement officers
regarding Megan's Law reverification matters.
3
  We refer to Officer Walker using her surname and Alan Walker as defendant
to avoid confusion. They are not related.
                                                                              A-1026-19
                                         4
      In April 2018, under Indictment No. 18-04-0452, a grand jury charged

defendant with failure to register as a sex offender, N.J.S.A. 2C:7-2(c). On the

State's motion and without objection from defendant, count one of the

indictment was amended to charge a violation of N.J.S.A. 2C:7-2(e) (failure to

verify address).

      Defendant was also charged with other CSL violations in February 2019.

Under Indictment No. 19-02-0247, defendant was charged with fourth-degree

violating CSL, N.J.S.A. 2C:43-6.4(d).          Under Indictment No. 19-02-0265,

defendant was charged with third-degree distribution of CDS (heroin), N.J.S.A.

2C:35-5(b)(3); third-degree possession of CDS with intent to distribute (heroin),

N.J.S.A. 2C:35-5(b)(3); and three counts of third-degree possession of CDS

(fentanyl), N.J.S.A. 2C:35-10(a)(1).          He was subsequently charged under

Indictment No. 18-04-0453 with fourth-degree violating CSL, N.J.S.A. 2C:43-

6.4(d), for purchasing, using, or possessing drugs or alcohol, getting arrested,

and failing to report the arrest to his parole officer.

      In July 2019, defendant was tried over the course of two days. Detectives

Adam and Acquaviva and Parole Officer Walker testified for the State. At the

close of the State's case, the court denied defendant's motion for a judgment of

acquittal.


                                                                           A-1026-19
                                          5
      Defendant testified on his own behalf.           He acknowledged that he

understood his obligation to "register in person with my local police department

and re-verify my address every year."          He also understood that address

reverification "is a lifetime obligation that does not end when my probation or

parole is over." He further acknowledged that it was his responsibility alone to

re-verify his address and "the police are not responsible to remind me of these

obligations." Finally, he also understood that "failure to register, re-register, or

re-verify my address is a crime."

      Based on the foregoing evidence, the trial judge, sitting as the trier of fact,

found defendant guilty. The next day, defendant entered a guilty plea to third -

degree heroin possession pursuant to a negotiated agreement in which the State

agreed to recommend a State Prison term with no period of parole

disqualification. Defendant also entered guilty pleas to two counts charging

fourth-degree CSL violations.

      On September 13, 2019, defendant was sentenced to a three-year term of

imprisonment for his failure to re-verify his address. He was sentenced to a

concurrent three-year prison term on his guilty plea conviction to unlawful

possession of CDS and concurrent one-year terms on his fourth-degree guilty




                                                                               A-1026-19
                                         6
pleas to CSL violations. He received 292 days of time-served credit on three of

the sentences and 289 on one.

      Defendant raises the following contentions for our consideration:

            POINT I

            THE TRIAL COURT ERRED IN CONCLUDING
            WALKER VIOLATED N.J.S.A. 2C:7-2[(e)] BY
            FAILING TO VERIFY HIS ADDRESS WITH LOCAL
            LAW ENFORCEMENT WITHIN 48 HOURS OF HIS
            RELEASE FROM INPATIENT TREATMENT. (not
            raised below).

            POINT II

            A DEFENDANT WHO GENUINELY BELIEVES HE
            HAS SATISFIED HIS DUTY TO VERIFY HIS
            ADDRESS DOES NOT "KNOWINGLY" FAIL TO
            VERIFY UNDER 2C:7-2[(e)].

            POINT III

            CRIMINALLY PROSECUTING A DEFENDANT
            FOR A SHORT, UNINTENTIONAL DELAY IN
            REVERIFYING HIS ADDRESS WHERE PAROLE
            AND LAW ENFORCEMENT HAD KNOWLEDGE
            OF HIS ADDRESS BEARS NO RATIONAL
            RELATIONSHIP   TO   ANY       LEGITIMATE
            GOVERNMENT GOAL AND THUS VIOLATES
            SUBSTANTIVE DUE PROCESS. (not raised below).

            POINT IV

            WALKER  SHOULD   BE   ALLOWED   TO
            WITHDRAW THE PLEAS THAT HE ENTERED


                                                                          A-1026-19
                                      7
              AFTER HIS CONVICTION FOR FAILURE TO
              VERIFY. (not raised below).

      We begin our analysis by acknowledging the legal principles governing

this appeal. The scope of our review after a bench trial is limited. Final

determinations of a trial court "premised on the testimony of witnesses and

written evidence at a bench trial" are deferentially reviewed. D'Agostino v.

Maldonado, 216 N.J. 168, 182 (2013). It is well-settled that jurors, or a judge

in a bench trial, have the best "opportunity to hear and see the witnesses and to

get a 'feel' for the case that the reviewing court [cannot] enjoy." Twp. of W.

Windsor in the Cnty. of Mercer v. Nierenberg, 150 N.J. 111, 132 (1997) (quoting

State v. Whitaker, 79 N.J. 503, 515–16 (1979)). Accordingly, "[f]indings by the

trial judge are considered binding on appeal when supported by adequate,

substantial and credible evidence." Rova Farms Resort, Inc. v. Invs. Ins. Co. of

Am., 65 N.J. 474, 484 (1974); see also In re J.R., 165 N.J. Super. 346, 351 (App.

Div. 1979).

      As a convicted sex offender, plaintiff is subject to Megan's Law's

registration requirements, N.J.S.A. 2C:7-1 to -5. Pursuant to N.J.S.A. 2C:7-

4(a), sex offenders are required to initially register with the registering agency.

Following their initial registration, sex offenders are required to verify their

address with "the appropriate law enforcement agency" either "every [ninety]

                                                                             A-1026-19
                                        8
days" or "annually" depending upon certain statutory criteria. N.J.S.A. 2C :7 -

2(e). No party disputes that defendant is subject to annual reverification.

      We first address defendant's contention, raised for first time on appeal,

that the prosecutor and trial judge conflated the distinct obligation to register

pursuant to N.J.S.A. 2C:7-2(c) with the obligation to re-verify an address

pursuant to N.J.S.A. 2C:7-2(e). Defendant argues the court and prosecutor

repeatedly used the terms failure to verify and failure to register interchangeably

throughout the trial.

      Notably, the trial court referred to a forty-eight hour deadline established

under N.J.S.A. 2C:7-2(c)(2), the statutory provision pertaining to initial

registration.   The court essentially used that feature as a grace period for

defendant to re-verify his address after being released from impatient treatment,

even though no such deadline is explicitly set forth in N.J.S.A. 2C:7 -2(e). We

see no harm in the trial court affording defendant the benefit of that grace period.

      We note that neither party disputes that defendant could not be prosecuted

for failing to verify his address while he was admitted to inpatient treatment.

N.J.S.A. 2C:2-1(b) makes clear that "liability for the commission of an offense

may not be based on an omission unaccompanied by action unless . . . [t]he

omission is expressly made sufficient by the law defining the offense . . . or [a]


                                                                              A-1026-19
                                         9
duty to perform the omitted act is otherwise imposed by law . . . ." In this

instance, N.J.S.A. 2C:7-2(e) imposed a duty on defendant to verify his address.

The failure to perform that duty constitutes the act upon which criminal liability

is imposed. But N.J.S.A. 2C:2-1 also makes clear that the omission must be

voluntary. The statute provides, "[a] person is not guilty of an offense unless

his [or her] liability is based on conduct which includes a voluntary act or the

omission to perform an act of which he [or she] is physically capable." N.J.S.A.

2C:2-1(a) (emphasis added). In this instance, defendant was not physically

capable of performing the act of address verification at the Neptune police

station while he was in impatient treatment.

      At oral argument before us, counsel for defendant argued that because the

deadline for verifying the address occurred during the sixty-day period of

impatient treatment, the duty to verify was excused, not just delayed, and that

defendant was therefore not required to verify his address until the next year.

We reject that argument.      We believe defendant's admission to residential

treatment tolled the obligation to verify during the period of impatient treatment.

The tolling ended when defendant was released from impatient treatment.

      We also conclude the trial court did not err in interpreting the Megan's

Law registration/verification framework to afford a forty-eight-hour grace


                                                                             A-1026-19
                                       10
period after defendant was released from impatient treatment.                That

interpretation inured to defendant's benefit. In any event, defendant did not

fulfill his obligation to verify his address within that grace period.

      After carefully reviewing the entire trial record, we are satisfied that

defendant was properly tried and convicted for violating N.J.S.A. 2C:7-2(e), the

address verification statute. We recognize that some confusion arose in the

distinction between the registration and periodic reverification statutes. The

indictment cited to the wrong statutory provision but was amended on the first

day of trial without objection. Throughout the trial, the evidence focused on

defendant's failure to verify his address. Defense counsel acknowledged at the

outset of the trial and again in summation that defendant was charged with the

failure to verify his address, and as we have noted, defendant acknowledged

both in his statement to detectives and in his trial testimony that he knew he had

to verify address. Detective Acquaviva's trial testimony explained the address

verification process. In short, the trial focused on N.J.S.A. 2C:7-2(e), not

N.J.S.A. 2C:7-2(c), and any inadvertent references by the court to "registration"

rather than "verification" were not capable of producing an unjust result. R.

2:10-2.




                                                                            A-1026-19
                                        11
       We likewise summarily reject defendant's argument that he did not

knowingly violate the address verification statute. That argument is belied by

the record. As we have noted, defendant acknowledged during his interrogation

by the detectives that he was aware of his obligation to annually re -verify his

address and had done so for ten consecutive years. He candidly confirmed in

his trial testimony that he was aware of and understood his obligation to verify

his address with the Neptune Police department and that police had no obligation

to remind him of his reverification duty.

       Relatedly, we reject defendant's contention that he made a mistake within

the meaning of N.J.S.A. 2C:2-4(a) that "negatives the culpable mental state

required to establish the offense." 4 That statute affords no defense to a defendant

who knows he has a duty and fails to perform a duty imposed by law because

compliance "slip[ped] his or her mind." We add that at the sentencing hearing,


4
    N.J.S.A. 2C:2-4(a) provides:

             a. Ignorance or mistake as to a matter of fact or law is
             a defense if the defendant reasonably arrived at the
             conclusion underlying the mistake and:

             (1) It negatives the culpable mental state required to
             establish the offense; or

             (2) The law provides that the state of mind established
             by such ignorance or mistake constitutes a defense.
                                                                              A-1026-19
                                        12
the trial court explained that "[i]t's a technical violation of the law, but he knew

what his responsibilities were. He did not own up to them and he admitted that

very matter-of-factly."

      We next address defendant's argument that because his parole officer and

local police department knew where he lived and thus had "ready access" to him

if needed, imposing criminal punishment for his failure to re-verify his address

violates his right to substantive due process. Defendant raises this constitutional

argument for the first time on appeal.       As a general matter, "[f]or sound

jurisprudential reasons, with few exceptions, . . . '[we] will decline to consider

questions or issues not properly presented to the trial court when an opportunity

for such a presentation is available.'" State v. Witt, 223 N.J. 409, 419 (2015)

(quoting State v. Robinson, 200 N.J. 1, 20 (2009)). Indeed, our Supreme Court

has long held that appellate courts should not "consider questions or issues not

properly presented to the trial court when an opportunity for such a presentation

is available 'unless the questions so raised on appeal go to the jurisdiction of the

trial court or concern matters of great public interest.'" Nieder v. Royal Indem.

Ins. Co., 62 N.J. 229, 234 (1973) (quoting Reynolds Offset Co., Inc. v. Summer,

58 N.J. Super. 542, 548 (App. Div. 1959)). "Generally, an appellate court will




                                                                              A-1026-19
                                        13
not consider issues, even constitutional ones, which were not raised below."

State v. Galicia, 210 N.J. 364, 383 (2012).

      Defendant's constitutional argument does not relate to the jurisdiction of

the court. Nor does it concern a matter of great public interest. We nonetheless

elect to address defendant's argument on its merits, or rather its lack of merit.

As are all statutes, N.J.S.A. 2C:7-2 is presumed constitutional.          Whirlpool

Props., Inc. v. Dir., Div. of Tax'n, 208 N.J. 141, 175 (2011). A legislative act

will only be declared void if "its repugnancy to the Constitution is clear beyond

a reasonable doubt." Harvey v. Bd. of Chosen Freeholders of Essex Cnty., 30

N.J. 381, 388 (1959) (citing Gangemi v. Berry, 25 N.J. 1, 10 (1957)). The

"heavy burden" of establishing invalidity rests with the party challenging the

statute. State v. Trump Hotels & Casino Resorts, Inc., 160 N.J. 505, 526 (1999).

      Both the United States Constitution and the New Jersey Constitution

guarantee due process to individuals. See U.S. Const. amend. XIV, § 1 (The

due process clause bars a state from depriving "any person of life, liberty, or

property, without due process of law . . . ."); N.J. Const. art. I, ¶ 1 ("All persons

. . . have certain natural and unalienable rights . . . [such as] enjoying and

defending life and liberty, of acquiring, possessing, and protecting property.").

"Insofar as most rights are concerned, a state statute does not violate substantive


                                                                              A-1026-19
                                        14
due process if the statute reasonably relates to a legitimate legislative purpose

and is not arbitrary or discriminatory." Greenberg v. Kimmelman, 99 N.J. 552,

563 (1985). A statute survives a substantive due process attack if it is "supported

by a conceivable rational basis." Ibid. (citing Williamson v. Lee Optical of

Okla., 348 U.S. 483, 488 (1955)).

      Statutes that establish and enforce a convicted sex offender's duty to verify

his or her address have long been deemed to be appropriate and constitut ional.

See Paul P. v. Verniero, 170 F.3d 396, 398 (3d Cir. 1999) (although home

addresses are entitled to some privacy protection, New Jersey statute that

provides a system of registration and community notification as to certain sex

offenders does not violate the constitutional right to privacy by requiring

disclosure of home addresses because the government's interest in preventing

sex offenses is compelling, and the privacy interest is outweighed by the public

interest in knowing where prior sex offenders live so that susceptible individuals

can be appropriately cautioned); E.B. v. Verniero, 119 F.3d 1077, 1081 (3d Cir.

1997) (community notification provisions of New Jersey's "Megan's Law,"

which requires that certain members of community be notified of the presence

of sex offenders posing moderate or high risk of reoffense, did not inflict

"punishment" under the double jeopardy clause or ex post facto clause; the


                                                                             A-1026-19
                                       15
Legislature's actual purpose was not punitive, the notification was reasonably

related to law's nonpunitive goals and community notification was not action of

a type historically intended as punishment); In re Registrant J.G., 169 N.J. 304

(2001) (statutory sex offender registration and notification requirements did not

violate the equal protection clause of United States Constitution or violate

fundamental right to freedom of movement).

      In sum, N.J.S.A. 2C:7-2(2) easily meets the rational relation test, and the

use of the criminal sanction to incentivize and enforce compliance with the

address reverification duty in no way violates a convicted sex offender's

substantive due process rights.

      Finally, because we affirm defendant's trial conviction for violation of

N.J.S.A. 2C:2-7(e), we need not address his contention that if we were to reverse

that conviction, he should be allowed to withdraw his post-verdict guilty pleas

to unlawful possession of CDS and two other CSL violations.

      To the extent we have not specifically addressed them, any remaining

arguments raised by defendant lack sufficient merit to warrant discussion in this

opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-1026-19
                                      16